Dismissed and Memorandum Opinion filed November 13, 2003








Dismissed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01064-CR
____________
 
ERIBERTO CONTRERAS SEPEDA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County, Texas
Trial Court Cause No. 936,977
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea on September 8, 2003, to the
offense of possession with intent to deliver a controlled substance.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant to 15
years= confinement in the Texas Department
of Criminal Justice C Institutional Division and a $1.00 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the record
on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 13, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).